Citation Nr: 0837704	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-19 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for low back 
disability.  

2.  Entitlement to service connection for cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  In those 
decisions, the RO reopened and denied the claim of service 
connection for low back disability, denied an increased 
rating for residuals of a tonsillectomy, and denied service 
connection for a cervical spine disability.  

In a decision dated in March 2007, the Board determined that 
new and material evidence had been presented to reopen the 
previously denied claim of service connection for low back 
disability and denied the claim on the merits.  In its 
March 2007 decision, the Board also denied an increased 
rating for the veteran's service-connected residuals of a 
tonsillectomy.  The veteran appealed the Board's March 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a Joint Motion for Remand (Joint Motion), 
the parties stated that the veteran was not pursuing his 
claim of entitlement to a compensable evaluation for 
residuals of a tonsillectomy.  The parties requested that the 
Court enter an order vacating and remanding that part of the 
Board's March 2007 decision that denied service connection 
for a low back disability because the Board did not address 
the opinion of a private physician in its decision.  The 
Court granted the Joint Motion and remanded the issue of 
entitlement to service connection for low back disability.  
That claim is now before the Board.  

The issue of entitlement to service connection for cervical 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDING OF FACT

There is credible evidence that the veteran had a back injury 
and treatment in service followed by back pain after service, 
and the evidence is in equipoise as to whether the veteran's 
current low back disability is causally related to service.  


CONCLUSION OF LAW

Service connection for postoperative fusion of the 
lumbosacral spine is established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the claim of service 
connection for low back disability.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be discussed further.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The Court has stated repeatedly that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr, at 307; see also Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

In this case, the veteran's service medical records show he 
was seen in June 1951 with complaints of shortness of breath 
and also said his back was hurting.  On examination of the 
back, there was only flexion complaint, and there was no 
local tenderness.  Exercises were prescribed.  In 
August 1951, the veteran was treated for multiple abrasions 
from a fall; the record does not include further description 
of the fall or its residuals.  In March 1952, the veteran 
reported he had been having low back pain for six weeks, 
since falling on it during basic.  Initial treatment was with 
heat.  Two days later, the veteran reported continuation of 
his low back pain.  Heat, aspirin, and tape were prescribed.  
The medical detachment referred the veteran to a field 
hospital for X-rays with a provisional diagnosis of low back 
pain probably minimal traumatic arthritis.  In a radiographic 
report dated in late March 1952, the radiologist stated that 
X-rays of the lumbar and sacral spine showed "[p]rominent 
promontoriun (so-called 'sacrum acutum')."  The radiologist 
also said there were slight arthritic changes of the 
intervertebral joints of the lumbar spine as well as of the 
lumbo-sacral joints.  Chronological records show the veteran 
was again seen for low back pain in April 1952.  The 
veteran's spine was evaluated as normal at his service 
separation examination in February 1953.  

The record includes chronological medical records dated from 
March 1953 July 1976 from the veteran's employer, the Pueblo 
Army Depot.  Those records show that in early August 1955, 
the veteran was seen with complaints of low back pain.  He 
was noted to have a history of arthritis of the spine while 
he was in the Army.  He said he had not been to the Pueblo 
Army Depot dispensary nor had he seen his own doctor about 
this.  The examiner recommended no heavy lifting or bending 
for seven days.  

A VA hospital narrative summary shows that the veteran was 
hospitalized at a VA hospital from mid- to late-
September 1955, and his chief complaint was stated as pain in 
back radiating down left leg.  The veteran gave a history of 
recurrent pain in his back, which radiated down the lateral 
margin of the left leg, first noticed in the Army in 1951.  
The veteran reported recurrence of the pain every three to 
four months at which time it would last two to three weeks.  
The veteran described the pain as sharp, "like needles," 
and said the pain was worse after sitting than after walking 
around for a while when the pain would suddenly disappear and 
he would be able to walk normally.  He said the pain was made 
worse by coughing, sneezing, or blowing his nose.  There was 
no direct history of trauma, except that the veteran was 
running an obstacle course in 1951 when the pain first came 
on.  The veteran reported that he had since worked at the 
Ordnance Depot in Pueblo, where it was his job to lift 
ammunition weighing up to 100 pounds.  There had never been a 
history of wrenching his back or sudden sharp pain during 
lifting.  

In the September 1955 VA hospital summary it was reported 
that on physical examination the back was structurally and 
functionally normal.  There was full range of motion of the 
extremities, but the veteran complained of pain in the left 
hip region on straight leg raising of the right or left leg, 
most marked in the left leg.  Pressure on leg flexed over the 
abdomen also elicited pain in the left hip region.  In the 
hospital summary, it was noted that the veteran was admitted 
primarily for diagnostic workup.  He was suspected of having 
a disc and X-rays were obtained, but failed to reveal any 
intervertebral abnormality.  Two physicians who examined the 
veteran indicated it was their impression that the veteran 
had a disc, probably L-2, which had slipped back in and the 
veteran was asymptomatic.  The veteran was seen by the 
orthopedic department at the time when his back pain had 
begun to decrease, and it was the impression of the 
orthopedic department that the veteran possibly had a 
herniated nucleated pulposus, possibly arthritis.  The 
veteran was seen by the neurology department on the day 
before hospital discharge, at which time the veteran was 
having no pain, and there were practically no objective 
findings at that time.  The neurologist who saw the veteran 
said he failed to see why protrusion of the second lumbar 
disc was suspected.  In the narrative, it was stated that 
diagnosis of herniated nucleated pulposus could never be 
definitely established, but since the veteran was 
asymptomatic, he was discharged.  The final diagnosis was 
lumbago (lumbosacral pain), established 9/28/55, not treated, 
not operated improved.  It was stated that arthritis of the 
lumbar spine was observed for, not found.  

In June 1956, the Federal Records Center stated that X-ray 
films of the veteran's lumbar spine taken at the 109th Field 
Hospital in March 1952 were not on file at the Federal 
Records Center.  

Chronological records from the Pueblo Army Depot show that 
the veteran complained of low back pain in October 1957 and 
was put on light duty with no heavy lifting for two weeks.  
In April 1958, it was noted that the veteran had been under 
the care of his private physician and had been off work for 
the past week because of low back pain.  The dispensary 
records show that in mid-October 1958 the veteran was cleared 
for duty after having been off two weeks in the care of his 
private doctor for low back strain.  

A VA hospital summary shows the veteran was hospitalized in 
September 1959 for evaluation pertaining to a 9-month history 
of generalized seizures, occurring monthly, the last being 30 
days prior to admission.  In the history portion of the 
summary, it was noted that the veteran had had a previous VA 
hospitalization in 1955 with diagnoses including lumbosacral 
pain.  It was noted that the veteran reported that two or 
three weeks prior to the September 1959 admission, while 
lifting he again developed severe sharp pain in the low back 
localized to the crest of the left ileum.  The veteran said 
he noted numbness radiating from this area down the anterior 
and lateral aspect of the left thigh to just below the knee.  
He reported the best relief of pain was obtained when lying 
supine and aggravated by lifting.  He reported the pain 
lasted one week, and the time of the September 1959 
hospitalization he was asymptomatic.  On physical 
examination, there was full range of motion of all joints 
without pain, swelling, or tenderness.  

Records from the Pueblo Army Depot show that in 
November 1962, the veteran strained his back after bending, 
and heat was prescribed.  In June 1963, the veteran was seen 
with complaints of a backache.  The backache had not improved 
a week later, and the veteran said he knew of no injury.  He 
was off work for the next week under the care of his private 
physician, and there was an entry of lumbar spasm.  In 
September 1963, the veteran complained of lumbar pain and 
reported his original injury was in 1951 in military service.  
The following day, in early October 1963, it was noted the 
veteran had been to his private physician and was now in a 
lumbar brace.  A disposition form shows that after having 
been seen by his private physician, the veteran was put on 
light duty for the month of October 1963.  

Records from Pueblo Army Depot show that in August 1965 the 
veteran applied for a special parking permit to allow him to 
park in a zone reserved for handicapped personnel.  The 
veteran said in July 1951 he was involved in an accident in 
which he suffered from a back condition and sought medical 
attention at the time.  The veteran said that as a result of 
this condition he had developed an arthritic condition in his 
back, making walking very slow and painful.  Subsequent 
pages, also dated in August 1965, show that the request was 
approved.  In a comment, a personnel management specialist 
stated that the veteran was observed to suffer when walking 
and his condition was verified by dispensary records.  

In the Pueblo Army Depot dispensary records, in July 1966, it 
was noted that the veteran had been hospitalized in June 1966 
because of his back, and in September 1966, it was noted that 
the veteran had undergone a spinal fusion in July 1966 and 
returned to work in September 1966.  Records from St. Mary-
Corwin Hospital show the veteran underwent a hemilaminectomy 
at L4-L5 and a fairly large ruptured disc was excised; this 
was followed by spinal fusion of L4-S1.  In addition, the 
veteran was off work three days in March 1969 because of pain 
in his back.  

In a letter dated in January 1970, J.N., M.D., an 
orthopedist, stated that the veteran was under the care of 
his office during 1963 and 1966 for low back difficulty.  Dr. 
J.N. stated that in July 1966 the veteran underwent removal 
of the 4-5 lumbar disc and a fusion from L4 to S-1.  The 
physician said he felt there may be a causal relationship 
between the veteran's difficulty and his accident in 1951.  

Records from the Pueblo Army Depot dispensary show the 
veteran was seen for muscle strain, back, in June 1970, and 
in December 1972, the veteran developed severe pain across 
the middle of his back after picking up a box weighing 40 
pounds.  The impression was back strain.  In September 1975, 
the veteran was seen with complaints of lumbar spine pain and 
was to see a physician.  In March 1976, it was noted that the 
veteran had fusion of L4-L5 in 1966 and said he was still 
having pain when he leaned over to wash his face.  It was 
noted that the veteran was to see his private physician, and 
in May 1976, it was noted that the veteran had been off work 
since late March 1976.  In May 1976, the veteran stated his 
pain had increased and he was returning to his private 
physician.  

In a letter to VA dated in June 1976, R.J.S., M.D., an 
orthopedic surgeon, noted that the veteran was applying for a 
claim regarding his back.  Dr. R.J.S. stated that in 1951 
while doing basic military training in the Army, the veteran 
fell off the obstacle course and injured his back.  He said 
the veteran had had some degree of back pain ever since and 
this led him to have an operation on his back in 1966.  Dr. 
R.J.S. said the veteran had a new injury on pushing a cabinet 
and had been off work because of his back and disability 
retirement had been recommended because of his back.  In a 
Physician's Statement for Employee Disability Retirement 
Purposes on the same date in June 1976, Dr. R.J.S. described 
the veteran as having originally hurt his back during 
military training in 1951.  The physician further noted that 
the veteran had a back operation in 1966, but continued to 
work and do his job well until he pushed a cabinet, slipped 
with his right leg, and hurt his back in March 1976.  Dr. 
R.J.S. stated that since that time the veteran had been 
treated by bed rest, back bracing, hospitalization with 
traction, and a trial at return to light duty with marked 
recurrence of all his symptoms.  The physician reported 
findings on physical examination and reported a diagnosis of 
lumbosacral strain superimposed on herniated nucleus 
pulposus, L4-L5, old.  

In a Report of Medical Examination for Disability Retirement 
dated in July 1976, the signing physician, who was a medical 
officer at the Pueblo Army Depot civilian employee health 
clinic, noted the veteran's history included having been 
employed at the Pueblo Army Depot in 1950, having been 
drafted, and in basic training having fallen off an obstacle 
course and injuring his back.  It was noted that the veteran 
had surgery in 1966 and did fairly well until he was 
reinjured in March 1976.  The diagnosis after examination 
included postoperative lumbar spine fusion with arthritis of 
the lumbar and cervical spine.  

At a VA examination in November 1976, the veteran gave a 
history of having fallen off an obstacle course in basic 
training in service in April 1951.  He reported that he had 
had trouble with his back since 1951 and been hospitalized by 
VA in 1955.  He said his back trouble continued to get worse 
and in 1966 he had spinal fusion from L4 and L5 to the 
sacrum.  He stated he continued to have back discomfort until 
March 1976 when he injured his back at work and had been 
unable to work since.  The physician who conducted the 
examination noted that the veteran complained of chronic 
lumbar pain without radiation, aggravated by motion, and 
limitation of bending, lifting, or stooping.  After 
examination, the diagnosis was status postoperative fusion 
L4-L5, L5-S1, solid and stable.  In a November 1976 VA X-ray 
report the radiologist said there was surgical fusion of L4-
L5 and L5-S1 with joint space narrowing between the same 
vertebral bodies.  He said flexion and extension views 
revealed motion at L-3 superiorly, but no motion in the fused 
vertebrae.  

In a letter dated in March 1977, Dr. R.J.S. stated the 
veteran was undergoing retirement processes from the Pueblo 
Army Depot.  The physician noted the veteran had a long 
history of low back pain with previous back surgery.  The 
physician said the veteran could no longer do the bending, 
lifting, pushing or pulling required of his job.  After 
physical examination and review of X-ray studies, the 
diagnosis included degenerative disc disease, L45-L5 and L5-
S1, post surgery, with pseudoarthrosis suspected.  The 
physician stated that note was made that the veteran 
originally hurt his back on the obstacle course during basic 
military training in 1951.   

With his March 1977 letter, Dr. R.J.S. enclosed a 
February 1977 X-ray report from Pueblo Radiological Group.  
In the report, the radiologist stated the views of the 
lumbosacral spine showed evidence of a previous spinal fusion 
from L3 through S1 levels with narrowing of the interspaces 
between L4-L5 and L5-S1.  He said there may not be complete 
fusion along the left side at the level of the transverse 
process of L5.  He said he noted no significant arthritic 
change.  He further stated that the sacroiliac joints may be 
very slightly narrowed in the midportion, particularly on the 
right, suggesting possible arthritis at this level.  

In a notarized statement dated in June 1977, a fellow 
serviceman of the veteran reported that he took basic 
training with the veteran.  He said that he was with the 
veteran going over the obstacle course and witnessed the time 
the veteran slipped and fell off the top of the obstacle 
course, landing flat on his back and injuring his back.  He 
said he helped the veteran get to his feet and noticed he was 
in pain and urged him to go to sick call.  The fellow 
serviceman said the veteran told him he reported the injury 
the next day and he was put on heat treatment, pain pills, 
and light duty.  The fellow serviceman said the veteran 
continued to complain about back pain.  The fellow serviceman 
also said he was sent overseas at the same time as the 
veteran and they were both in the same barracks in Austria.  
He stated that he noted the veteran went to sick call and the 
veteran told him they were just giving him heat treatments, 
pain pills, and light duty for his back.  He said the veteran 
told him wanted to see a local doctor, but he was not allowed 
to do so.  The fellow serviceman said that as far as he was 
concerned the veteran was in constant pain from the time of 
the fall off the obstacle course in 1951 until he got out of 
service.  He said the had seen the veteran a few times since 
they both got out of service in 1953, and the veteran had 
continued to have back trouble.  

In a letter dated in December 1977, Dr. R.J.S. again stated 
that the veteran had had problems with his back 
intermittently since he hurt his back in basic military 
training in 1951, had a spinal fusion in the mid 1960s and 
had continued to have some discomfort but worked 
satisfactorily until March 1976, when he hurt his back again 
when he pushed a cabinet and slipped at that time.  The 
physician again said that his interpretation of February 1977 
X-rays is that the veteran shows evidence of pseudoarthrosis 
of the spinal fusion at L4-L5.  

In a memorandum dated in June 1979, Dr. R.J.S., in the 
initial paragraph, stated he was listing extracts from the 
veteran's record that would tend to support a claim for 
service-connected disability regarding the back.  Dr. R.J.S. 
outlined, in detail, excerpts from the veteran's service 
medical records, records from the Pueblo Army Depot 
(including medical records, disability reports, and the  
August 1965 parking permit application), the September 1955 
VA hospital summary, and the June 1977 affidavit of the 
veteran's fellow serviceman.  The physician commented that 
the service medical records show that X-rays of the 
lumbosacral spine were taken in March 1952, and Dr. R.J.S. 
said the fact of the X-ray being taken suggests some degree 
of injury or problem with the lumbosacral spine at that time.  
He observed that the X-ray report described slight arthritic 
changes in the intervertebral joints of the lumbar spine as 
well as the lumbosacral joints.  Dr. R.J.S. said this 
suggested some abnormality of the back at that point but that 
arthritis would be an unusual condition in someone as young 
as the veteran would have been in 1952.  He further said that 
apparently the X-ray films are not available for current 
review.  The physician went on to discuss additional medical 
records, including post-service medical records.  In his 
June 1979 memorandum, Dr. R.J.S. said that on review of these 
documents, it is apparent that the veteran had been 
consistent in complaining of a low back problem, which 
started in 1951 and subsequently led to surgery in 1966 and 
subsequently required, or resulted in, his being medically 
retired from the Pueblo Army Depot in 1976.  

At a VA hearing in February 1980, the veteran testified that 
his original injury occurred in service in April or May 1951 
and it occurred going over the obstacle course and falling 
over to the other side flat on his back.  The veteran 
testified that it was his recollection that his back pain in 
service was in his low back and ran down on the left side of 
his leg.  He testified that after he got out of service he 
went to work at the Pueblo Army Depot as an ammunition 
counter.  He testified that the job required a lot of 
lifting, but they always had two men doing the heavy lifting, 
such as 75 pounds.  He testified that he had the job lifting 
the ammunition for about eight months and after that he went 
into sanding and painting, which did not require heavy 
lifting.  He testified that after that, he worked in 
electrical motor repair and rewinding, all at the Pueblo Army 
Depot.  He testified that while he worked there his back was 
hurting, he had back surgery in 1966, and injured his back at 
work in 1976.  

The report of a CT (computed tomography) study of the 
lumbosacral spine done at St. Mary-Corwin Hospital in 
July 1983 shows the radiologist noted residuals of surgery on 
the left side at levels L4-L5.  The impression was changes at 
L4-L5 with indentation of the thecal sac by what seems to be 
a prominent nerve root on the left, but could represent some 
scar tissue.  The radiologist said there was some deformity 
of the thecal sac anteriorly on the right at L4-L5.  A St. 
Mary-Corwin Hospital discharge summary refers to a previous 
lumbar laminectomy at L3-L4 with a handwritten insertion of a 
date in January 1986, and the summary said the veteran had 
experienced recurrence of pain with evidence of recurrent 
disc herniation at L3-L4.  The hospital summary shows that in 
October 1986 the veteran underwent revision of the lumbar 
laminectomy at L3-L4 followed by a posteriolateral fusion at 
the right and L3-L4 and L5 on the left.  

In a letter dated in March 1987, Dr. R.J.S. stated that the 
veteran had continued to require treatment for his back and 
subsequent to the October 1986 surgery the veteran had had 
continuing discomfort that was somewhat improved over his 
pre-operative status.  

At an initial visit to a VA clinic in May 2003, the veteran's 
reported problems included chronic back pain, and he gave a 
history of back surgeries in 1966 and 1986.  After 
examination, the assessment included chronic back pain.  

In July 2003, the veteran submitted notarized statements from 
several friends and his sister.  Each individual said he or 
she had known the veteran since before he went into service.  
All said the veteran never complained about back problems 
until 1953 when he came home from service.  One friend said 
the veteran never had back trouble until he returned from the 
army, but after that he complained, and still complains, 
about his back.  

Internet articles about arthritis and the back and about 
chronic back injury were received in August 2003.  The 
article about chronic back injury stated that back pain is 
usually defined as either acute or chronic and said that 
doctors may diagnose low back pain as acute if it lasts less 
than a month and is not caused by serious medical conditions.  
The article further said if the pain persists and lasts 
longer than a month, it is considered chronic back injury, 
also called chronic back pain.  

In a letter dated in August 2003, B.E., RN, CRN, CLNC, stated 
that she had reviewed the veteran's service medical records, 
his civilian medical records, and affidavits concerning the 
veteran.  She stated that in her opinion as a certified 
radiology nurse with 21 years of nursing experience that the 
veteran's disability resulted initially from the fall off of 
an obstacle course while in basic training in 1951.  She 
further stated that she believes the veteran's job at the 
military depot where he repeatedly lifted heavy ammunition 
boxes aggravated his initial injury and subsequently required 
the surgeries and degenerative disease he suffers today.  Ms. 
B.E. noted the contents of the affidavits and the veteran's 
service medical records showing complaints of low back pain 
and the March 1952 X-ray report referring to slight arthritic 
changes of the intervertebral lumbar spine as well as the 
lumbosacral joints.  She also discussed post-service medical 
records.  She said that in her professional opinion there is 
more than a 51 percent chance that the veteran's current 
disability resulted directly from the injury during his basic 
training and has been aggravated throughout his life.  She 
specifically noted that the March 1952 X-ray report weighs in 
favor of the veteran because it suggests arthritic changes of 
the intervertebral spine, and she observed that the original 
film has not been found for review by a radiologist to prove 
otherwise.  

The veteran underwent a VA examination in September 2003.  
The physician stated the veteran's service medical records 
show the veteran injured his back initially in basic training 
sometime in 1951 during an obstacle course.  She also said 
the records show that in March1952 the veteran was 
hospitalized for back pain and that a lumbosacral spine X-ray 
suggested some degree of injury or problems with the 
lumbosacral spine at that time.  The VA physician said a 
March 1952 note showed the veteran had slight arthritis in 
the intervertebral joints of the lumbar spine as well as the 
sacral iliac spine.  In the September 2003 examination 
report, the VA physician also referred to  post-service 
medical records, including the September 1955 VA hospital 
summary, the report of the November 1976 VA examination, and 
private medical records and summaries and opinions by private 
health care professionals, including Ms. B.E.  At the 
September 2003 examination, the physician diagnosed the 
veteran as having status post lumbosacral spine injury, with 
status post L4-L5 discectomy and fusion times two with well-
healed scars, limited motion, degenerative disc disease.  
With the examination report is a September 2003 VA X-ray 
report in which the radiologist's impression of X-rays of the 
lumbosacral spine was severe degenerative disc disease at L3-
L4, moderate to severe degenerative disc disease at L4-L5, 
and moderate degenerative disc disease L1-L2 and L2-L3.  

The physician who conducted the September 2003 VA examination 
provided a final paragraph in which she stated that the 
veteran's service medical records show that the veteran did 
have a back injury in service and that he was treated for 
acute back pain.  She said that his discharge examination did 
not establish any chronic back disorder and discharge 
examination was negative.  She referred to the veteran's 
post-service employment at the Army depot where he did 
repeated lifting, stooping, bending, and the physician said 
she believes this is the cause of the veteran's subsequent 
back problem.  She said the veteran did not have any back 
complaint for at least two and a half years after he was 
discharged from service and she said his back pain was 
actually related to his job at the Army depot and gradually 
worsened to the point that he needed back surgery while 
working for the Army depot.  She concluded by stating it is 
her opinion that he veteran's current back condition is due 
to the work injury and is not related to service.  

In June 2004, the veteran submitted private medical records 
including the report of a May 2004 MRI (magnetic resonance 
imaging) study of the lumbar spine plus an examination report 
and letter from J.B., M.D., both dated in May 2004.  The 
physician noted the veteran' current complaint was low back 
pain.  Dr. J.B. stated that X-rays of the lumbosacral spine 
showed what appeared to be fusion bed, transverse process, L3 
to S1, and lateral view showed loss of disc space height L3-
S1, maintenance of disc space height at L2-L3, and marked 
degeneration at L1-L2.  He reviewed the MRI and said there 
was loss of disc height space at L4-L5 and L5-S1, there 
appeared to be complete obliteration of the disc space at L3-
L4, and maintenance of disc space height at L1-L2.  He said 
axial cuts demonstrate a combination of facet hypertrophy, 
which causes moderate stenosis at the L1-L2 level.  There was 
mild stenosis at L2-L3 and neural elements remained well 
compressed over the remainder of the lumbar spine.  The 
diagnosis reported by Dr. J.B. was degenerative arthritis, 
lumbar spine, advanced degeneration with stenosis at L2-L2, 
and low back pain.  In his letter to another physician, Dr. 
J.B. noted the veteran has a history of increasing back pain 
and had had three pervious surgeries in his lumbar spine and 
fusion, L3 to S1.  He said the veteran has degeneration above 
this, at L2-L3 and most notably L1-L2.  

In a VA outpatient record dated in March 2007, a VA physician 
said that in addition to his severe arthritis of his back, 
the veteran has severe osteopenia.  The veteran subsequently 
submitted bone density studies done at private medical 
facilities in March 2007 and March 2008.  

On review of the entirety of the evidence, the Board finds 
that evidence in relative equipoise concerning the veteran's 
service connection claim.  The evidence does, of course, show 
current low back disability, to include status postoperative 
fusion of the lumbosacral spine.  As to the second element of 
a service connection claim, injury or disease in service, the 
Board accepts as credible the veteran's statements and 
testimony that in service he fell from an obstacle course and 
hurt his back, and his service medical records show 
complaints and treatment for low back pain as well as an 
X-ray report in March 1952 in which the radiologist said 
there were slight arthritic changes of the intervertebral 
joints of the lumbar spine as well as of the lumbo-sacral 
joints.  The remaining requirement for service connection is 
medical evidence of a relationship between the in-service 
disease or injury and the current disability.  

In this case, the opinion of the VA physician who examined 
the veteran is clearly against the claim.  The VA physician 
attributed the veteran's low back disability to his post-
service Army depot job, which included repeated lifting, 
stooping, and bending.  The physician said the treatment in 
service was for acute back pain and emphasized that the 
veteran did not have any back complaint for at least two and 
a half years after service.  The Board must weigh this 
against the opinions of two private physicians and the 
registered nurse, who have related the veteran's low back 
disability requiring spinal fusion to his back injury in 
service.  In this regard, in his January 1970 letter, Dr. 
J.N., stated he felt there may be a causal relationship 
between the veteran's low back difficulty, removal of the L4-
L5 disc and spinal fusion, and his accident in service in 
1951.  The Board finds this opinion to be of limited 
probative value for two reasons, namely, the opinion says 
only there "may be" a causal relationship and further, the 
physician does not explain the rationale for his opinion.  

The Board finds the opinions provided by Dr. R.J.S. and the 
registered nurse to be of significant probative value.  In 
particular, in his June 1979 memorandum, Dr. R.J.S. outlined 
in detail the medical evidence, including the veteran's 
service medial records and post-service medical records, and 
he acknowledged that arthritis of the lumbar spine would be 
unusual condition to have been found in service.  He pointed 
out that the veteran had been consistent in complaining of 
low back problems starting in service, and he, as a 
physician, concluded that these problems subsequently led to 
the surgery in 1966 followed by continuing low back problems 
leading to his medical retirement from the Army depot in 
1976.  The Board further notes that both in correspondence to 
VA and in reports prepared by Dr. R.J.S. over many years, he 
noted that the veteran's original back injury was in service 
and his back problems continued after that.  

Similarly, in her August 2003 opinion, Ms. B.E. reviewed the 
relevant evidence, including the veteran's service medical 
records, his post-service medical records, VA as well as 
private, and affidavits of people who have known the veteran 
since before service.  She explained that the evidence 
documents back injury in service, the in-service X-ray report 
suggests arthritic changes, and she notes the veteran's 
consistency in his complains of back injury in 1951 and 
continuing problems since then.  She suggested that the 
veteran's post-service job could have aggravated the 
condition, but stated clearly that in her opinion, there is 
more than a 51 percent chance that  the veteran's current low 
back disability resulted directly from the injury in service.  
Ms. B.E. observed that the veteran's service medical records 
do include the X-ray report suggesting arthritic changes of 
the intervertebral spine in service and pointed out correctly 
that the original film has not been found for review by a 
radiologist to prove otherwise.  

Although the VA physician who examined the veteran in 
September 2003 had the veteran's claims file available for 
review, which gives weight to that physician's opinion, the 
memoranda provided by Dr. R.J.S and Ms. B.E. indicate they 
had before them essentially the same evidence as was reviewed 
by the VA physician.  Further, the Board notes that the 
weight of the favorable medical opinions is bolstered by not 
only the affidavits received in 2003 but also by the 
June 1977 notarized statement from the fellow serviceman who 
stated he saw the veteran's fall off the obstacle course in 
service and was aware of the veteran's back complaints from 
that time through the remainder of service and since then.  
Further, although there were no findings concerning the 
veteran's back at his service separation examination and no 
post-service medical evidence of back complaints after 
service until early August 1955, at that time, which was 
prior to the veteran's original application for VA benefits, 
the veteran on his own gave a history of arthritis of the 
spine in service.  Further, at admission to the VA hospital 
in September 1955, which was also prior to receipt of his VA 
claim, the veteran gave a history of recurrent pain in his 
back, which radiated down the lateral margin of the left leg, 
first noticed in the Army in 1951.  The veteran reported 
recurrence of the pain every three to four months at which 
time it would last two to three weeks.  The veteran described 
the pain as sharp, "like needles," and said the pain was 
worse after sitting than after walking around for a while 
when the pain would suddenly disappear and he would be able 
to walk normally.  He said the pain was made worse by 
coughing, sneezing, or blowing his nose.  The reporting 
physician noted there was no direct history of trauma, except 
that the veteran was running an obstacle course in 1951 when 
the pain first came on.  In the September 1955 VA hospital 
summary, it was stated that the veteran's job at the Army 
depot required him to lift up to 100 pounds, but is was 
stated there had never been a history of the veteran 
wrenching his back or sudden sharp pain during lifting.  

The veteran is certainly competent to report to report 
symptoms of recurrent pain in his back radiating down his 
left leg, the character of the pain, and its worsening with 
certain actions such as coughing, sneezing, or blowing his 
nose.  Further, the Board finds the veteran to be a credible 
historian.  The medical opinions as to whether there is a 
relationship between the symptoms that started in service and 
his current low back disability, postoperative fusion of the 
lumbosacral spine, are in relative equipoise, with plausible 
reasoning presented with each opinion.  Resolving all doubt 
in favor of the veteran, the Board concludes that service 
connection is established for postoperative fusion of the 
lumbosacral spine.  


ORDER

Service connection for postoperative fusion of the 
lumbosacral spine is granted.  


REMAND

Review of the record shows that in a December 2007 rating 
decision, the RO denied service connection for cervical spine 
disability.  The veteran's attorney submitted a notice of 
disagreement with that decision, which was received at the RO 
in February 2008.  There is no indication in the record that 
the RO has issued a statement of the case regarding the issue 
of service connection for cervical spine disability, and the 
claim must be remanded so that may be done.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is remanded for the following action:

Issue a Statement of the Case on the 
appeal initiated by the veteran from the 
rating decision addressing the issue of 
service connection for cervical spine 
disability.  The veteran and his attorney 
should be clearly advised of the need to 
file a timely substantive appeal if the 
veteran wishes to perfect his appeal from 
that determination.  

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


